DETAILED ACTION
This action is in reply to papers filed 6/8/2018. Claims 1-21 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180352792A1, published 12/13/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Prior Art Rejection 1
Claim(s) 1-6, 9-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a) (1)/(a) (2) as being anticipated by Guye et al. (PgPub US20140315753A1, Published 10/23/2014).

Guye discloses a method of culturing a heterogeneous tissue (Pg. 4, para. 64) produced from human induced pluripotent stem (hiPS) cells (as in claim 9, claim 10 and claim 11) (Pg. 6, para. 89 ‘Starting with an undifferentiated monolayer of hiPS cells, complex three-dimensional tissue was obtained after 15 days)’, wherein said heterogeneous tissue comprises hepatic endodermal cells, hepatoblast-like cells (as in claim 1, in-part (undifferentiated tissue or organ cell (see para. 31 of instant PgPub)), cholangiocyte-like cells, endothelial progenitor cells (as in claim 1, in-part), endothelial-like cells, hemogenic endothelial cells, erythrocyte-like cells, hematopoietic progenitor-like cells (as in claim 5 and claim 6), mesenchymal progenitor cells (as in claim 1, in-part), stellate-like cells, neurectodermal cells, neural plate-like cells, neural fold-like cells, or any combination thereof (Pg. 10, para. 123), wherein the heterogeneous tissues is cultured for a time sufficient to produce a liver or liver-like tissue (as in claim 2, claim 12 and claim 16) (Pg. 4, para. 64; Pg. 11, para. 136 ‘Gene enrichment analysis revealed a significant overrepresentation for liver-associated pathways including the complement cascade’; Pg. 12, para. 137). Note that the heterogeneous tissue disclosed in Guye meets the limitation of an “organ bud” because per para. 25 of the instant PgPub, the term “organ bud” reads on an organ bud, specifically, a liver bud. A word search of the term ‘scaffold’ in the disclosure of Guye fails to find any hits. Accordingly, Guye teaches the cells are cultured without using scaffold materials (as in claim 4). 
It is noted that although Guye does not ipsis verbis disclose the endothelial-progenitor cell is a vascular endothelial cell, at paragraph 28 of the instant PgPub, the specification discloses “Among the terms used by those skilled in the art, the following are included in the “vascular endothelial cell” of the present invention: endothelial cells, umbilical vein endothelial cells, endothelial progenitor cells, endothelial precursor cells, vasculogenic progenitors, hemangioblast.” Examiner’s emphasis. Accordingly, Guye discloses a vascular endothelial cell.  
With respect to the limitations of claim 3, claim 13, claim 14 and claim 15, Examiner notes that recitations of the results of the method of claim 1 (e.g. wherein an organ bud with improved functions is prepared compared with an organ bud prepared by culturing vascular endothelial cells, mesenchymal cells and a tissue or organ cell in vitro in the absence of blood cells (claim 3); wherein a liver bud with an improved albumin secretory capacity is prepared compared with a liver bud prepared by culturing vascular endothelial cells, mesenchymal cells and a tissue or organ cell in vitro in the absence of blood cells (claim 13); wherein a liver bud with increased expression of hepatocyte differentiation marker genes is prepared compared with a liver bud prepared by culturing vascular endothelial cells, mesenchymal cells and a tissue or organ cell in vitro in the absence of blood cells (claim 14); wherein the hepatocyte differentiation marker gene is at least one marker selected from the group consisting of a fetoprotein, albumin, CYP3A7, tryptophan metabolic enzyme TDO2 and sodium-taurocholate do not hold any patentable weight as these are merely intended results.   A “whereby”, or in the case of instant claims, a “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Thus, these claims are examined in light of the courts' decision.
Regarding claim 18 and claim 19, Guye discloses transplanting the liver-tissue (Pg. 6, para. 89 ‘LBLT: Liver bud-like tissue’) into a human (Pg. 10, para. 127) to allow said tissue to develop into a liver (Pg. 4, para. 64).  Note also that Guye discloses using the liver bud for drug screening purposes (as in claim 21) (Pg. 4, para. 62).
Accordingly, Guye anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claims 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Guye et al. (PgPub US20140315753A1, Published 10/23/2014) as applied to claims 1-6, 9-16, 18-19 and 21 above, and further in view of Shuji et al. (CN1249000A, Published 3/29/2000, translation attached).
The teachings of Guye et al. are relied upon as detailed above. And although Guye teaches the heterogeneous tissues comprises a blood cell such as a hematopoietic progenitor cell, Guye et al. fails to teach  the hematopoietic progenitor cell is derived from cord blood (as in claim 7) and more particularly, the hematopoietic progenitor cell is a cell of the monocyte fraction of cord blood (as in claim 8).  
Before the effective filing date of the claimed invention, Shuji et al. taught isolating hematopoietic stem cells or hematopoietic progenitor cells (Pg. 7, three paragraphs from bottom of page) from cord blood (as in claim 7). Particularly, Shuji teaches it is the monocyte fraction (as in claim 8) of the cord blood that contains the hematopoietic stem cell (Pg. 14, last paragraph of page). Shuji adds that an advantage of using cord blood is that the process of isolation does not cause any infringement to the blood donor (Pg. 5, first paragraph).
When taken with the teachings of Guye et al., one of ordinary skill in the art would have found it prima facie obvious to derive the hematopoietic progenitor cell of Guye et al. from the monocyte fraction of cord blood of Shuji. The skilled artisan would have found it prima facie obvious to make such modification because Shuji teaches an advantage of this process of isolating hematopoietic stem/progenitor cells is that there is little to no harm done to blood donor. Thus, the modification would have been prima facie obvious. 





Prior Art Rejection 3

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guye et al. (PgPub US20140315753A1, Published 10/23/2014) as applied to claims 1-6, 9-16, 18-19 and 21 (in the alternative) above, and further in view of Takebe et al. (Nature volume 499, pages481–484 (2013)).
The teachings of Guye et al. are relied upon as detailed above. However, Guye fails to teach the liver bud is transplanted into a non-human subject (as in claim 17 and claim 20).
Before the effective filing date of the claimed invention, Takebe et al. taught 
transplanting in vitro-generated liver buds into a pre-formed cranial window or indicated sites of a non-obese diabetic/severe combined immunodeficient (NOD/SCID) mouse (as in claim 17 and claim 20) and performing repeated live imaging of the transplant over a period of time (Last page, ‘Methods: Transplantation’). Takebe teaches this was done to test whether human iPSC-LBs were capable of generating completely functional liver. Continuing, Takebe adds that this transplantation approach provided a unique intravital monitoring system for evaluating human iPSC-derived organ maturation and differentiation throughout the organogenesis, enabling their group to dissect the previously uncharacterized roles of stromal cell types in human organ development (Pg. 483, paragraph bridging Col. 1 and Col. 2).
When taken with the teachings of Guye et al., one of ordinary skill in the art would have found it prima facie obvious to transplant the liver bud of Guye et al. into the NOD/SCID mouse of Takebe et al. with a reasonable expectation of success. The skilled artisan would have found it prima facie obvious to make such modification for the same benefit disclosed in Takebe- to prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632